 174DECISIONS OF' NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and upon the entire recordin the case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act :1.Electricians employed by George D. Edwards Electric Company,Inc., and Purvis Electric Company, a joint venture, who are rep-resented by International Brotherhood of Electrical Workers, AFL-CIO, Local Union No. 429, are entitled to perform the work of un-loading "ramming paste" and other materials to be used by electriciansin their construction work at the Consolidated Aluminum Corpora-tion project in New Johnsonville, Tennessee.2.Teamsters, Chauffeurs, Helpers and Taxicab Drivers Local UnionNo. 327, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and. Helpers of America, is not, and hasnot been, lawfully entitled to force or require S & W ConstructionCompany of Tennessee, Inc., and George D. Edwards Electric Com-pany, Inc., and Purvis Electric Company, a joint venture, to assignthe disputed work to warehousemen.3.Within 10 days from the date of this Decision and Determinationof Dispute, Teamsters, Chauffeurs, Helpers and Taxicab Drivers Lo-cal Union No. 327, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen, and Helpers of America, shallnotify the Regional Director for the Twenty-sixth Region, in writ-ing, whether or not it will refrain from forcing or requiring S & WConstruction Company of Tennessee, Inc., and George D. EdwardsElectric Company, Inc., and Purvis Electric Company, a joint ven-ture, by means proscribed by Section 8(b) (4) (D), to assign the workin dispute to warehousemen, who are its members, rather than toelectricians,who are represented by International Brotherhood ofElectricalWorkers, AFL-CIO, Local Union No. 429.job.There is no dispute, and therefore no Board determination,as to installation of thismaterial.Inasmuch as the present decision cannot in any way prejudice the Bricklayers,the motion to intervene is hereby denied.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America,AFL-CIO,ItsDivision 1230and Their Agent Mario ZoccolanteandPlymouth and Brock-ton Street Railway Company.Case No. 1-CB-791.April °23,1963DECISION AND ORDEROn January 7, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Division 1230 and its agent, Mario Zoccolante, had en-142 NLRB'No. 24. AMALGAMATED ASSN. OF STREET, ELECTRIC RAILWAY, ETC. 175gaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent Amalgamatedhad not engaged in any unfair labor practices and recommended dis-missalof the complaint with respect to it.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report, together with asupporting brief.The Charging Party and Respondent Division 1230and its agent, Mario Zoccolante, filed exceptions to the IntermediateReport.The Respondent Amalgamated filed a reply brief in opposi-tion to the General Counsel's brief and exceptions to the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its authority in this case to a three-member panel [Chair-man McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record 'inthis case, and hereby adopts the findings, conclusions,' and recom-mendations 2 of the Trial Examiner except as modified herein.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Division 1230, AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employeesof America, AFL-CIO, its officers, agents, representatives,successors,and assigns, and Mario Zoccolante, shall:1.Cease and desist from :1We concur In the Trial Examiner's ultimate conclusion that Respondent Division 1230and Its agent,Mario Zoccolante,violated Section 8(b) (1) (A) of the Act. In doing so,however, we do not adopt the Trial Examiner's statement in footnote 10 of the Interme-diate Report that the Charging Party attempted"to fabricate"a case against certainunion leaders.In our opinion,the record amply discloses that the union leaders referredto did engage in the unlawful conduct alleged and we have so found.In addition,we find insufficient support in either past Board cases or the record hereinfor the statements in footnote 4 of the Intermediate Report that refer to the Board's"strained theory" of"self-coercion."We therefore disavow that language in the Intermediate Report.However,this unsupported language of the Trial Examiner is net essen-tial to our concurrence with the Trial Examiner's ultimate conclusions.2The General Counsel excepted to the Trial Examiner's failure to provide in his recom-mended order and notice for the specific conduct which was found to independently violateSection 8(b) (1) (A) of the Act.We find merit In this exception.As the Trial Examinerfound,and we agree,that Respondent Division 1230 and its agent, Mario Zoccolante,violated the Act by ". . . mass picketing preventing entry to and exit from the Companyproperty...threats . . . and throwing nails . . ." we shall specifically order them tocease and desisttherefrom and shall conform the notice to our Order.And, as we havefound,in agreement with the Trial Examiner,thatMario Zoccolante as an IndividualRespondent violated the Act, we shall direct the Order to Zoccolante,aswell as toRespondent 1230. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Preventing entry to, or exit from, the Plymouth and BrocktonStreet Railway Company by mass picketing.(b)Threatening employees of Plymouth and Brockton Street Rail-way Company with physical violence to the employees and/or theirfamilies, or damage to their property.(c)Throwing nails under the buses of the above-named Company.(d) In any other manner restraining and coercing employees of thePlymouth and Brockton Street Railway Company in the exercise oftheir rights guaranteed to them in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices and meeting halls in Plymouth,Massachusetts, copies of the attached notice marked "Appendix." 3Copies of said notice, to be furnished by the Regional Director forthe First Region, shall, 'after being duly signed by an official repre-sentative of the Respondent Division 1230 and Respondent MarioZoccolante, be posted by them immediately upon receipt thereof, andbe maintained by them for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to its mem-bers are customarily posted.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered, defaced, orcovered by any other material.'(b)Mail to the Regional Director for the First Region signedcopies of the attached notice marked "Appendix" to be posted byPlymouth and Brockton Street Railway Company, the company will-ing, in conspicuous places in and about the Company's place of busi-ness.Copies of this notice, to be furnished by the Regional Director,shall be returned to the Regional Director forthwith for appropriatedisposition, after being signed by Respondent Division 1230 andRespondent Mario Zoccolante.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent Amalgamated violated Section 8(b) (1) (A) of theAct, be, and it hereby is, dismissed.3 In the event that this Order- Is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words, "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."4 Since there is presently pending before the Regional 'Director for the First Region arepresentation petition filed by the Employer (Charging Party herein) In which hearinghas been held (Case No., 1-RM-442),and sincethe unfair labor practices found hereinoccurred more than 5 months ago, the Regional Director Is authorized to process thatpetition, Including the conductof anelection prior to closing the Instant case, if in hisopinion -a free election, could' be conducted reflecting the untrammeled choice of. theemployees Involved. AMALGAMATED ASSN.OF STREET,ELECTRICRAILWAY, ETC. 177APPENDIXNOTICE TOALL MEMBERS OF DIVISION 1230, AMALGAMATED ASSOCIATIONOF STREET,ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OFAMERICA, AFL-CIO, AND TO ALL EMPLOYEES OF PLYMOUTH ANDBROCKTON STREET RAILWAYCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT prevent entry to or exit from the Plymouth andBrockton Street Railway Company by mass picketing.WE WILL NOT threaten employees of the above-named Companywith physical violence to themselves or to their families or damageto their property.WE WILL NOT throw nails under the buses of the above-namedCompany.WE WILL NOT in any other manner restrain or coerce employeesof Plymouth and Brockton Street Railway Company in the exer-cise of the rights guaranteed them in Section 7 of the NationalLabor Relations Act.DIVISION 1230, AMALGAMATED ASSOCIATIONOF STREET,ELECTRIC RAILWAY AND MOTORCOACH EMPLOYEES OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------('MAnio ZOCCOLANTE,President)Thisnoticemust remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston, Massachusetts, 02108, Telephone No.Lafayette 3-8100, if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEOn August 30, 1962, a charge in the above-entitled case was filedby Plymouth andBrockton Street Railway Company.Upon that charge the General Counsel of theNational Labor Relations Board on October19, 1962,issued his complaint. andnotice of. hearing.Thereafteranswerswere received from the above-named Re-spondents.,The complaint alleges and the answersdeny that. by certain picketingconduct the Respondents have engaged in. unfairlaborpractices in violation ofSection 8,(b),(1) (A) ofthe NationalLaborRelationsAct, as amended. Pursuantto said notice,a hearing was held inPlymouth,Massachusetts,.on, November 15and 16,1962, before Trial ExaminerC. W. Whittemore 178DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing all parties were represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally, and to filebriefs.Briefs have been received from General Counsel and the Respondents. .Upon the record thus made, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE CHARGING PARTYPlymouth and Brockton Street Railway Company is a Massachusetts corporation,with principal office and place of business in Plymouth, Massachusetts.From itsPlymouth terminal it is engaged in the interstate and intrastate transportation of pas-sengers by bus. It regularly maintains passenger service between Boston and pointsin southeastern Massachusetts. It interlines with interstate carriers by bus and withthe New Haven Railroad. It provides charter bus service and, by direction of theMassachusetts Department of Public Utilities, is a substitute service for the discon-tinued Old Colony Branch of the New Haven Railroad.During the year 1961 it received gross revenues of more than $250,000, of whicha substantial portion was received from interstate charter operations.The Charging Party is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVED IThe Respondents Amalgamated and its Division 1230 are labororganizationswithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesAll of the conduct claimed by General Counsel as being violative of Section8 (b) (1) (A) occurred during a strike of employees of the Charging Party whichbegan on May 28, 1962. Only the nature of the conduct itself is raised as an issue,not the purpose of the strike?Most of the incidents involved took place at or near the Plymouth terminal of theEmployer.The "terminal" building houses the garage, general offices, and waitingroom.A public sidewalk parallels the front of the building, about 20 feet distantfrom the garage doors. Since buses are about 40 feet long, it is obvious that toenter or leave the garage a bus must necessarily, if wholly outside the doors, occupyboth company and public property.And since it is undisputed that throughoutthe material period the striking drivers picketed by walking back and forth or incircles on the sidewalk itself, it is likewise clear that to enter or leave the garageitwas necessary for the buses to cross the picket line.B. Relevant factsAs to the conduct by pickets credible evidence establishes that:(1) For a considerable period after the employer attempted to resume regularscheduled runs to and from Boston it was the practice of several pickets to blockexit and entry from and to the Plymouth garage by walking in close formation onthe sidewalk, and to continue such blocking until local police were called to causetheir dispersal.Without attempting to describe each of such "blockings" or toset out the precise number of minutes departures from this terminal were delayed,the evidence warrants the general finding that seldom, if ever, did the pickets moveout of the way until police required them to do so.(2)As awitnessMario Zoccolante, president of Division 1230, admitted thathe was "in charge" of the picketing at all times.And on most of the occasionsin issueZoccolante and/or other officers and committeemen of the Local were'Apparently by inadvertence the word "Railway" was omitted from the caption of theoriginal complaint and the error was thereafter continued in other formal papers, as wellas briefs.The Trial Examiner takes official notice of the actual name of the organization,and the error Is hereby ordered corrected in all formal documents herein involved.2 The Trial Examiner agrees with General Counsel's statement in his brief:"The Em-ployer practices which prompted the calling of the strike are immaterial."GeneralCounsel, however,has apparently modified his opinion since at the hearing he claimedthat the cause of the strike is "an important fact," and insisted that "the purpose ofthe strike is a crucial point in this matter." AMALGAMATED ASSN. OF STREET, ELECTRIC RAILWAY, ETC. 179present on the picket line.Suchagentsof the Local include Vanzini, Silva, Lamb,Sherman, and Almeida.(3) For some weeks after the Company attempted to resume its regularly sched-uled runs it appears from the evidence that various members of the Anzuoni family 3took the places of striking drivers.So far as the record reveals it was not untilearlyAugust that the Company began training and using replacements for thestrikers."Mass picketing" continued, however, in sufficient numbers to bar ordelay buses from leaving or entering company property, whether the drivers werenew employees or management representatives.(4)On at least one day, August 29, pickets did not "disperse" at the request oflocal police present, and no buses were permitted to cross the sidewalk at thecustomary location.(5)While the Trial Examiner finds in the record no credible evidence of actualviolence,4 there is credible testimony to the effect that threats were implied in re-marks made by strikers to certain new drivers hired as replacements.Theseincidents:a.As new employee Gorman parked his bus in the street in Plymouth on Au-gust 29, the first day of his employment, Union Committeeman Silva came up tohim while he remained in the bus and told him "we'll get you."President Zoccolante,beside the bus, called attention to Gorman's automobile nearby and said to otherstrikers, "See that car, that's the car to get."b.On or about August 10, when new employee D'Abre was in training and ashe got off the company bus near its Boston terminal, Union Officer Vancini cameby and declared "We'll take care of you." 5c.About a week later, as D'Abre was taking a bus through the picket line, some-one called out "find out where he lives, find out who he is," and President Zoccolantereplied, "Don't worry, we'll get him; we'll go to his house and get him." 6d.Later the same morning, after D'Abre had transferred from one bus to anotherand had returned to Plymouth, Committeeman Silva drove up in his taxicab andcalled out to him, "We'll get you." 7e.About August 10, while new employee Curley was in a coffeeshop near theBoston terminal, he was approached by Committeeman Almeida who said, "Youknow what happens to guys like you?Well, we'll get you and your family." 8(6)On October 31, as Vice President George Anzuoni halted his bus across thesidewalk to await traffic clearance he saw picket Sherman toss roofing nails under hisrear tires.He got out of the bus, demanded of Sherman what he thought he wasdoing, picked upthe nails anddrove off.9S Richard Anzuoni,a stockholderin theconcern ;L. A. Anzuoni, a director ; AlbertAnzuoni, treasurerand general manager;and GeorgeS.Anzuoni, vice president.4With all due respectto GeneralCounsel's representatives, the Trial Examiner doubtsif they seriously seek afinding of violenceto be based upon testimony that onone occasiona striking driver "bumped"his shoulderagainst a bus as it crossed the line.No damagewas done tothe bus.Onlyby torturingthe- Board's already strained theory that astriking employee mustbe inferred,to a bea victim of his own action could it be inferredthat by bumping his own shoulder against a 40-foot bus a striker might later fear to returnto work, and thus bedeterredfrom exercising his right under Section 7 of the Act not tostrike.Thereisa point,itwould reasonablyseem,where the theory of self-coercionbecomes a self-revealed absurdity.8 The Trial ExaminercreditsD'Abre's testimony as to the quoted remark.Vancintadmitted being at the spotand makingsome remark.The Trial Examiner does notbelieve D'Abre's other testimony to the effect that shortly before the occasion describedand while "standing out on anotherstreet there with my suitcase, waiting for the busto come byand pick me up," be beard Vancinitell someone in a "blue Cadillac" with him,"Let's get the so-and-so."TheTrial Examinerhas grave doubt that D'Abre could haveheard what, if anything,Vancini said, not to him,but to someone else in a passing car.Furthermore, D'Abre admitted being a friend of the Anzuonis and his demeanor as awitness made it apparent thathe was strivingto give testimony favorable to his friends.9 TheTrial Examiner does not credit Zoccolante's denialthat he madethis remark.Headmitted the occasionand his presence.7 Silva admittedhis presence in his cab and that he"hollered out scab,"but denied thathe said anything else.8 Almeida,although a witness,was not questioned about this implied threat.6 The TrialExaminer does not accept as true Sherman's denial that he engaged in suchconduct.Anzuoni's testimony about the incident was straightforward and the action he712-548-64-vol. 142-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. ConclusionsBeing bound by Board conclusions in numerous cases, the Trial Examiner mustconclude and find that by the above-described conduct of pickets and strikers underZoccolante's charge:masspicketing preventing entry to and exit from the companyproperty in Plymouth, implying threats against employees Gorman, D'Abre, andCurley, and throwingnailsunder a bus driven by George Anzuoni, the RespondentDivision 1230 and its agent, Mario Zoccolante, have restrained and coerced em-ployees in the exercise of rights guaranteed by Section 7 of the Act.I°The Trial Examiner finds no substantial evidence in the record, however, warrant-ing the conclusion sought by General Counsel that the Respondent Amalgamatedmust also be found to have engaged in unlawful conduct, or at least be accountablefor it.The mere fact that the International authorized the Local's vote to strikedoes not justify the inference that at the same time it also auhorized unlawful actsin conducting the strike. In processing a case a representative of General Counselisplainly actingas anauthorized agent of General Counsel.But General Counselwould rise in righteous wrath to oppose the imputation that he, himself, was also tobe held accountable for any unethical conduct engaged in by his representative ata hearing."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Division 1230 and its agent, Mario Zoccolante,set forth in section III, above, occurring in connection with the operations of theCharging Party described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.claims hetook was that of a reasonable person. On the other hand, 'the Trial Examinercannot believe Gorman's testimony that on the same date he also saw Sherman toss nailsunder his tires.Gormansaidhe drove off, however, and not until later telephoned backto the terminal to warn others.Had he actually seen nails tossed under his tires, it isreasonable to believe that he would have done as Anzuoni did, get out and pick them up.Further doubt upon Gorman's testimony as to this incident is cast by the fact that oncross-examination be admitted that he "just seen objects fall," yet in an affidavit previouslyexecuted by him before the same George Anzuoni he stated definitely that he saw Sherman"'throw roofingnails underthe tires."It is clear that Gorman was telling an untrutheither as a witness at the hearing or as an of lant before his own employer.ioThe TrialExaminerdoes not credit General Manager Albert Anzuont's testimony tothe effect that on June20 strikingdriver Silva threatened to break his leg or that onJune 8 Zoccolan'te and Silva threatened certain charter drivers for another busline with anaccident.As the record reveals, this Anzuoni made extravagant efforts to color his testi-mony in expressinghis resentmentagainst the strikers.According to his own admissionhe hired a commercial photographer on June 2G and August 29 and 30, to take picturesof his employees on the picket line.He definitely identified as being present on June 8two individuals-one a charter driver and the other a striker-whose laterand morecredible testimony establishes were nowhere near the location in question. (The charterdriver was in New Hampshire, on another charter run ; the striker' was working as abutcher in North Plymouth.Although records of such employment were obviously avail=able General Counsel made no revealed effort to obtain them in rebuttal.) It becameapparent to the Trial Examiner during the bearing that the Charging Party was doing itsutmost to fabricate a case against certain union leaders, notably Silva and Zoccolante, asa preliminary move to justify refusal to reinstate them when and if they desired to return.Nor is the Trial Examiner, on the basis of evidence in this record, able to find unlawfulthe claimed harassment of new employee Curley while driving his bus along Route 128 intoBoston early In August.Anyone who has driven along this route during the rush hourperiod of the morning (when Curley testified certain strikers drove around in front of hisbus) would find it difficult to determine who is harassing whom in such congested traffic."There is no evidence that any International representative was in Plymouth at anytime during the strike.Even If Albert Anzuonl's testimony be credited, it appears thathe saw, on one occasion during the strike, International Representative Fitzgerald talkingto some of the strikers on a public sheet In Boston near the'Hotel Essex, from which pointthe Company pick up passengers. Anzuoni admitted that he could not hear what was saidby anyone.Although born and brought up in' this Commonwealth where inferences ofguilt have not been uncommon, the Trial Examinerfinds no reasonhere to indulge in theintellectual dissipation ofinferring that' Fitzgerald on this occasion advised, approved, orverbally condoned pickets in Plymouth or elsewhere to;engage in unlawful conduct. AIR MASTER CORPORATION, ETC.181Uponthe basis of the foregoing findings of fact,and upon the entirerecord in thecase, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.Division1230,AmalgamatedAssociation of Street, Electric Railway and MotorCoach Employees of America, AFL-CIO,is a labor organizationwithin the mean-ing of Section2(5) of the Act.2.By restraining and coercing employees in the exerciseof rightsguaranteed bySection7 of the Act,the Respondent Division1230 has engagedin and is engagingin unfair labor practices within the meaning of Section8(b) (1) (A) of the Act.3.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce withinthe meaning of Section2(6) and (7) of the Act.4.TheRespondent Amalgamated has not engaged in unfairlabor practices in vio-lationof the Act.[Recommended Order omitted from publication.]Air Master Corporation;Air Master Manufacturing Company,Inc.; Philadelphia Industries,Inc.; Aluminum Press Corpora-tion;Aluminum Smelting CorporationandUnited IndustrialWorkers of North America of the Seafarers International.Union of North America,Atlantic,Gulf, Lakes&InlandWaters District,AFL-CIOAllied Trades and Bulk Plant Workers; Amusement Park Work-ers and Industrial Workers Local 158, Philadelphia and Vi-cinity,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandUnited IndustrialWorkers of North America of the Seafarers InternationalUnion of North America, Atlantic, Gulf, Lakes&InlandWaters District,AFL-CIO.Cases Nos.. -CA-25/5 and 4-CB-823.April 23, 1963DECISION AND ORDEROn December 19, 1962, Trial Examiner Harold X. Summers issuedhis Intermediate Report in the above-entitledproceeding,finding thatthe Respondents have engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and, take certain affirmative action as recommended in the at-tached Intermediate Report.Thereafter, the General Counsel andthe Respondents filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entire rec-142 NLRB No. 23.